Citation Nr: 0722381	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-08 712A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for chronic lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy, right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 27, 1998 to 
August 14, 1998 and from April 4, 2005 to April 29, 2005.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for the 
veteran's chronic lumbosacral strain at 20 percent disabling.  

In March 2000, the appellant testified at a RO hearing; a 
copy of the hearing transcript is contained in the claims 
file.  Subsequently, the veteran requested that his claims 
file be transferred to the RO in St. Petersburg, Florida in 
October 2001.  

In April 2004 and January 2006, the Board remanded the case 
to the RO for additional development.  Following completion 
of development pursuant to the January remand, service 
connection was subsequently granted for the veteran's 
radiculopathy of the lower extremities as related to the 
service-connected lumbosacral strain.  A 10 percent 
evaluation was assigned for each lower extremity.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issues are reflected on the title page of 
this decision.  

The case is now before the Board for further appellate 
consideration.  In November 2006, the veteran requested that 
his claims file be transferred to the RO in Philadelphia, 
Pennsylvania.

The Board notes that, in a February 2006 VA Form 21-4138, the 
veteran stated that he suffers from a left hand condition due 
to his service-connected lumbosacral strain.  Further, he 
stated that this left hand condition has been diagnosed as 
arthritis by a private physician.  The Board construes these 
statements as an inferred claim for entitlement of service 
connection for the left hand disability.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is not manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteo-arthritic changes, or 
irregularity of joint space; nor is it manifested by 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less.

2.  The veteran's lumbosacral strain is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
intervertebral disc syndrome.

3.  The right lower extremity radicular symptoms are 
equivalent to no more than mild incomplete paralysis of the 
sciatic nerve.

4.  The left lower extremity radicular symptoms are 
equivalent to no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the veteran's lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 
4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000); 
38 C.F.R. § 4.71a Diagnostic Code 5237 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for radicular symptoms of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for radicular symptoms of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters in May 2001, May 2004, and 
January 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish increased ratings 
for the spine, of what VA would do or had done, what evidence 
he should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

The Board finds that the evidence of record -- service and 
post-service medical records, examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  In March and 
April 1999, February 2000, and September 2006 requests for 
information, the VA attempted to obtain the veteran's records 
from the Social Security Administration (SSA).  Pursuant to a 
September 2006 request, SSA Reconsideration Disability Report 
and attachments were received.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal and that VA 
has satisfied, to the extent possible, the duty to assist.  

In compliance with the Board's January 2006 remand, the 
veteran was asked to identify any additional medical 
evidence.  In November 2006, the veteran stated that he had 
no other information or evidence pertaining to his claim.  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  The veteran was examined in January 
2005 for his spine disability and, in February 2006, an 
examiner provided the requested etiology opinions.  Further 
in October 2006, VA readjudicated the appeal and issued 
supplemental statements of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's January 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
an April 2006 letter, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  However, 
since an increased rating is being denied, no effective date 
will be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Because the 
present appeal arises from an initial rating decision, which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating Lumbosacral Stain

The veteran contends that his service-connected lumbosacral 
strain warrants a disability rating in excess of 20 percent.

The veteran's chronic lumbosacral strain is rated as 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2000) 
and 5237 (2006).  The Board notes that since the veteran's 
claim for an increased rating was filed prior to September 
26, 2003, his claim for an increase in disability rating may 
be rated under both Diagnostic Codes 5295 and 5237.  
Significantly, during the course of this appeal, the 
regulations for rating disabilities of the spine were 
revised, effective September 26, 2003, and the most favorable 
one must be applied.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003).

In January 2006, the Board remanded this claim to the RO to 
address whether the veteran's lower extremity radiculopathy 
is a residual of his service-connected lumbosacral spine 
disability.  Pursuant to the remand, the RO obtained a VA 
medical opinion from the Philadelphia VA Medical Center 
(VAMC) stating that the veteran's nerve root injury is likely 
linked to his service-connected lumbosacral spine disability.  
As previously pointed out, based on this medical opinion, 
service connection was subsequently granted for the veteran's 
radiculopathy of the lower extremities.  

Prior to September 26, 2003, a maximum 40 percent rating was 
warranted for listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing poison.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The September 2003 regulation 
revisions set forth a General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows: a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine and a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; whereas, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

In support of his claim, the veteran testified, at the 
aforementioned RO hearing, as to his belief that his back 
disability interferes with his employment.  He also testified 
to not having had steady employment prior to entering 
military service and only applying for temporary employment 
since discharge.  Medical evidence submitted by the veteran 
includes private and VA treatment records and VA examination 
reports.  

In January 1999, the veteran underwent a VA general medical 
examination where he reported lower back pain.  Physical 
examination revealed that the veteran's range of motion of 
the lumbosacral spine was from 0 to 110 degrees of forward 
flexion, 0 to 15 degrees of extension, 0 to 20 degrees of 
lateral flexion bilaterally, and 0 to 30 degrees of rotation 
bilaterally.  The veteran's X-rays reveal that his 
intervertebral disc spaces were well maintained with no 
abnormalities.  Subsequent radiologic studies produced 
similar findings.  A radiologic report from the West Jersey 
Health System in August 1999 shows that pedicles and 
interspaces of the veteran's lumbar vertebral bodies were 
intact with no significant scoliosis or spondylolisthesis.  
In November 1999, a VA imaging report shows that a moderate 
limitation of flexion mobility; otherwise, his vertebral 
bodies and alignments were unremarkable.  A private Magnetic 
Resonance Imaging (MRI) report conducted by T. L. Siegal, 
M.D., in January 2001, shows a stable appearance of the 
lumbosacral spine.  All the disk spaces were normal in 
stature and signal intensity, which demonstrated satisfactory 
anatomic alignment.

The veteran underwent VA spine examinations in July 2002 and 
January 2005.  In both instances, the examiners found no 
postural abnormalities.  In July 2002, the examiner found the 
range of motion of the lumbosacral spine was from 0 to 95 
degrees of forward flexion, 0 to 20 degrees of extension, and 
0 to 20 degrees of left and right lateral bending.  The VA 
examiner noted that the veteran's range of motion was within 
normal range.  Although during periods of flare ups, the 
veteran's range of motion may be decreased by 10 to 20 
percent.  The veteran was diagnosed with very mild sprain-
strain of the lumbar paravertebral muscles.  

Next, at the January 2005 VA examination, the veteran 
reported daily pain and spasms in the lumbar spine region.  
He ambulated independently without restrictions or aids.  In 
the past, he has had no injections or surgery to his back.  
Upon physical examination, the examiner found tenderness and 
spasms of the lumbar spine region.  His range of motion for 
forward flexion was 0 to 60 degrees, extension was 0 to 10 
degrees, lateral flexions were 20 degrees, and rotations were 
25 degrees.  After reviewing the veteran' medical history, 
the examiner opined that the veteran did not suffer from a 
herniated disc or any disc pathology.  There was no evidence 
of fatigability or in coordination.  Further, the veteran had 
not been incapacitated or bedridden in the last 12 months.  
Functional limitations were caused by pain, but the veteran 
was functioning independently regarding his activities of 
daily living.  Given the above examinations, the Board finds 
that the veteran's disability more nearly approximates the 
criteria required for a 20 percent disability rating.

The Board has considered an evaluation in excess of 20 
percent, but such is not demonstrated by the evidence.  There 
is no evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or irregularity of joint space.  
Further, the veteran's forward flexion of the thoracolumbar 
spine was not limited to 30 degrees or less or with favorable 
ankylosis.  Thus, a disability rating in excess of 20 percent 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 or 5237 and entitlement to an evaluation in excess of 20 
percent is not merited.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for chronic 
lumbosacral strain might be warranted for any period of time 
during the pendency of this appeal.  Fenderson, 12 Vet. App. 
119.  But there is no evidence that the veteran's lumbosacral 
spine disability has been persistently more severe than the 
extent of disability contemplated under the assigned 20 
percent rating at any time during the period of this initial 
evaluation.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating in excess of 20 percent for 
chronic lumbosacral strain, the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny his claim.  See 
38 U.S.C.A. § 5107(b).

Neurological Manifestations

In its June 2006 rating decision, the VA RO is noted to have 
granted service connection for radiculopathy of the left and 
right lower extremities as separate neurological 
manifestations and assigned an initial 10 percent rating for 
each, effective from the veteran's initial date of claim.

The veteran's radiculopathy is rated under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.  Under Diagnostic Code 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

The evidence fails to show that the radiculopathy symptoms of 
the lower extremities are more than a mild incomplete 
paralysis.  The veteran complained of numbness and tingling 
of the feet and sciatic-like pain shooting down the legs and 
requested consideration of these symptoms in the rating of 
his service-connected lumbosacral strain.  The RO obtained a 
VA medical opinion from the Philadelphia VA Medical Center 
(VAMC) stating that the veteran's nerve root injury is likely 
linked to his service-connected lumbosacral spine disability.  
As previously pointed out, based on this medical opinion, 
service connection was subsequently granted for the veteran's 
radiculopathy of the lower extremities.

There is no evidence such as decreased reflexes, diminished 
muscle strength or evidence of a pathological reflex.  The 
primary symptoms were shown to be subjective complaints of 
nunbness and sciatic-like pain down the legs, which are 
consistent with a mild rather than moderate incomplete 
paralysis.  The findings from the January 2005 VA examination 
fails to show moderate neurological pathology affecting the 
lower extremities.  The findings specifically revealed no 
evidence of atrophy, muscle spasm or foot drop.  There is no 
additional neurological evidence subsequent to this 
examination.  

In sum, the Board finds that the preponderance of the 
evidence is against ratings in excess of 10 percent for right 
leg radiculopathy and left leg radiculopathy.  Further, there 
is no evidence that the veteran's radiculopathy has been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent rating at any time 
during the pendency of the appeal.  Fenderson, 12 Vet. App. 
119.



Extraschedular

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although, the veteran testified at the 
March 2000 RO hearing that he was unemployed, he also 
testified to not having had steady employment prior to 
entering service.  Thus, there is no competent evidence that 
the veteran's spine disability and radiculopathy of the lower 
extremities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for a chronic 
lumbosacral strain is denied.

An initial disability rating in excess of 10 percent for 
radiculopathy, right lower extremity is denied.

An initial disability rating in excess of 10 percent for 
radiculopathy, left lower extremity is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


